              Case 3:15-cv-05426-RAJ Document 102 Filed 03/29/21 Page 1 of 2




1                                                       HONORABLE RICHARD A. JONES
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE
10
     DINO CONSTANCE,                                       No. 3:15-cv-05426-RAJ
11
                            Petitioner,
12      v.
13                                                         ORDER
     DONALD HOLBROOK,
14
15                          Defendant.
16
17
                                     I.    INTRODUCTION
18
             This matter comes before the Court on Petitioner Dino Constance’s (“Petitioner”)
19
     second motion for an extension of time to file a motion for reconsideration on the Court’s
20
     Order Denying Petitioner’s Motion to Appoint Counsel. Dkt. # 100. On February 26,
21
     2021, Petitioner, proceeding pro se while incarcerated, moved the Court for a 21-day
22
     extension to file a motion for reconsideration on the Court’s order, which was due on
23
     March 2, 2021, citing limited access to the law library due to COVID restrictions. Dkt.
24
     # 98. The Court granted the request and extended the deadline to March 25, 2021. Dkt.
25
     # 99. On March 22, 2021, Petitioner filed a motion seeking an additional 21-day
26
     extension based on his broken typewriter, upon which he depends for drafting his motion
27
28   ORDER – 1
               Case 3:15-cv-05426-RAJ Document 102 Filed 03/29/21 Page 2 of 2




1    due to his injured right hand that precludes him from writing. Dkt. 100 at 1.
2             A court may, for good cause, extend the time by which an act must be done if a
3    request is made before the original time expires. Fed. R. Civ. P. 6(b). According to
4    Local Rule 7(j), “[a] motion for relief from a deadline should, whenever possible, be filed
5    sufficiently in advance of the deadline to allow the court to rule on the motion prior to the
6    deadline,” unless the motion is based on a “true, unforeseen emergency.” Local Rules
7    W.D. Wash. LCR 7(j). Here, Petitioner alleges that his right hand is injured, and he is
8    therefore unable to write a lengthy motion by hand. Dkt. # 100 at 1. He states that he has
9    a typewriter but that it has broken multiple times and is now being repaired. Id.
10   Petitioner provides confirmation of the breakdown and time required to repair it from the
11   typewriter repair facility that is currently repairing it. Id. at 2. The Court finds that
12   Plaintiff provides good cause for an extension of time based on his inability to draft his
13   motion by hand and the confirmed breakdown of his typewriter. See Dkt. 100 at 2.
14   Petitioner also moved for an extension in advance of the deadline. The Court therefore
15   GRANTS Petitioner’s motion for an extension of time to 21 days from the date of this
16   Order.
17            DATED this 29th day of March, 2021.
18
19
                                                        A
                                                        The Honorable Richard A. Jones
20
                                                        United States District Judge
21
22
23
24
25
26
27
28   ORDER – 2
